BLD-124                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 14-3963
                                     ___________

                                 JOEY W. JACKSON,
                                             Appellant

                                           v.

   MS. MARY DOMZALSKI, Case Manager from State of NJ Department of Human
              Services, Division of Developmental Disabilities
                ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                            (D.C. Civil No. 3-13-cv-04462)
                     District Judge: Honorable Michael A. Shipp
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 26, 2015

              Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                            (Opinion filed: March 9, 2015)
                                      _________

                                      OPINION*
                                      _________
PER CURIAM

      Pro se appellant Joey Jackson appeals the District Court’s order granting the

defendant’s motion to dismiss his complaint. We have jurisdiction pursuant to 28 U.S.C.
§ 1291 and exercise a plenary standard of review. See Connelly v. Steel Valley Sch.

Dist., 706 F.3d 209, 212 (3d Cir. 2013). For the reasons set forth below, we will

summarily affirm the District Court’s judgment. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P.

10.6.

          Jackson suffers from a mental disability and is under the care of the New Jersey

Division of Developmental Disabilities (DDD). He filed a complaint in the District

Court, alleging that the DDD has violated his rights under the Americans with

Disabilities Act (ADA) by failing to provide him with a sufficient menu of recreational

and social activities and offering him only limited transportation services. The District

Court granted defendant’s motion to dismiss pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, holding that Jackson had failed to state a plausible claim for

relief.

          We agree with the District Court. Under the ADA, “no qualified individual with a

disability shall, by reason of such disability, be excluded from participation in or be

denied the benefits of the services, programs, or activities of a public entity, or be

subjected to discrimination by any such entity.” 42 U.S.C. § 12132. Jackson’s complaint

does not show that he has been the victim of discrimination or otherwise has been denied

benefits. See, e.g., Cohon ex rel. Bass v. N.M. Dep’t of Health, 646 F.3d 717, 729 (10th

Cir. 2011) (denying claim that individual’s rights under the ADA were violated because


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                               2
she was not provided with services to support her “goals of self-direction and self-

determination”). As we explained in affirming the District Court’s previous dismissal of

a related action filed by Jackson, “the documents [Jackson has] attached suggest that the

state agencies are attempting to meet his needs, although perhaps not as quickly or

comprehensively as he would prefer.” Jackson v. N.J., 465 F. App’x 82, 83 (3d Cir.

2012) (non-precedential). Likewise, he is not “guaranteed twenty-four-hour

transportation to locations of his choosing.” Id. Thus, the District Court did not err in

dismissing Jackson’s complaint. See generally Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).1

       Accordingly, we will summarily affirm the District Court’s judgment.2 Because

the appeal lacks merit, Jackson’s request for counsel is denied. All other pending

requests are also denied.




1
  Given that the hundreds of documents Jackson has filed in the District Court and this
Court have failed to cure the complaint’s deficiencies, we are satisfied that amendment to
the complaint would be futile, and therefore conclude that the District Court properly
dismissed the complaint without providing leave to amend. See Grayson v. Mayview
State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).
2
  We interpret the Magistrate Judge’s March 3, 2014 order to rule that it was unnecessary
to appoint a representative to assist Jackson pursuant to Rule 17(c) of the Federal Rules
of Civil Procedure. This conclusion was within the Court’s discretion. See generally
Powell v. Symons, 680 F.3d 301, 306 (3d Cir. 2012).
                                             3